DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-9) in the reply filed on 10/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The term “high energy density beam” is interpreted to be a laser in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veldsman (US 2017/0165781) (cited in IDS).
Regarding claim 1, Veldsman teaches a method for laser additive manufacturing (See para.[0008] “a method of manufacturing an article comprising titanium and/or titanium alloy using an additive manufacturing method”) comprising the steps of:
(a) providing a base metal workpiece (see para.[0008] “providing a substrate… wherein the substrate and/or feed stock comprises titanium and/or titanium alloy”) comprising a deposition surface [Examiner’s note: the substrate is inherently comprising a surface.];
(b) providing a high energy density beam (see para.[0008] “fusing the feedstock to the substrate using a heat source” and para.[0029] “The fusing is typically carried out using a heat source. The fusing may be carried out using an arc, a laser beam and/or a plasma jet.” Wherein the laser beam is a high energy density beam.);
(c) providing a shield gas comprising hydrogen (see para.[0008] “the fusing is conducted under a shielding gas comprising an inert gas and an oxidant gas.” and para.[0034] “The oxidant gas preferably comprises one or more of oxygen, carbon dioxide, nitrogen, nitrogen monoxide, nitrous oxide and hydrogen.“);
(d) heating the deposition surface of the workpiece using the high energy density beam to create a weld pool on the deposition surface (See para.[0031] “The method preferably comprises laser metal deposition, plasma metal deposition and/or selective laser melting.” And para.[0018] “The term “laser metal deposition” as used herein may encompass a method in which a laser beam is used to form a melt pool on a metallic substrate.”);
(e) feeding an additive metal to the weld pool (see para.[0018] “The term “laser metal deposition” as used herein may encompass a method in which a laser beam is used to form a melt pool on a metallic substrate, into which feedstock, such as powder, is fed using a carrier gas.); The feedstock then melts to form a deposit that is fusion bonded to the substrate. The carrier gas functions as the shield gas
(f) melting the additive metal such that the additive metal melts and combines with the weld pool to add molten deposition material to the base metal workpiece (see para.[0018] “The feedstock then melts to form a deposit that is fusion bonded to the substrate.”); and
(g) cooling the molten deposition material to form a deposition layer [Examiner’s note: Additive manufacturing is inherently comprising cooling the additive material from a molten state to a solid state to form an object. See para.[0014] “The term “additive manufacturing” as used herein may refer to a method of making a three-dimensional solid object from a digital model.”],
wherein the presence of hydrogen in the shield gas reduces the amount of slag, silicates, or oxides produced during the heating, feeding, melting, and cooling steps (d) through (g) [Examiner’s note: This limitation is merely an intended function of the hydrogen, and it does not further limit the method of for laser additive manufacturing. In addition, as discussed above, para.[0008] discloses the shield gas with hydrogen is suppling during the process of  during the heating, feeding, melting, and cooling steps (d) through (g),  therefore the hydrogen is capable to reduce the amount of the slag,  silicates, or oxides produces during the steps.]

Regarding claim 6, Veldsman teaches the shield gas further comprises argon, carbon dioxide, nitrogen, helium, oxygen, or a mixture thereof. (see para.[0008] “the fusing is conducted under a shielding gas comprising an inert gas and an oxidant gas.” and para.[0034] “The oxidant gas preferably comprises one or more of oxygen, carbon dioxide, nitrogen, nitrogen monoxide, nitrous oxide and hydrogen.”)

Regarding claim 7, Veldsman teaches additional deposition layers are formed by repeating steps (d) through (g) [Examiner’s note: See para.[0014] “The term “additive manufacturing” as used herein may refer to a method of making a three-dimensional solid object from a digital model. Additive manufacturing is achieved using an additive process, where successive layers of material are laid down in different shapes.” In additive manufacturing, it is inherent that the steps of depositing additive material, melting the additive material, and the cooling the molten material repeats layer–by-layer until the entire part is created.]

Regarding claim 8, Veldsman teaches the additive metal is an additive metal powder (See para.[0027] “Typically both the substrate and feedstock comprise titanium or titanium alloy.” And para.[0032] “The feedstock may be in the form of a powder, a wire and/or a ribbon. The feedstock is preferably in the form or a powder”).
Regarding claim 9, Veldsman teaches the additive metal is an additive metal wire (See para.[0027] “Typically both the substrate and feedstock comprise titanium or titanium alloy.” And para.[0032] “The feedstock may be in the form of a powder, a wire and/or a ribbon.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldsman in view of Buller (US 2017/0239719).
Regarding claim 2, Veldsman does not explicitly teach the shield gas comprises 1-100% hydrogen by volume.
However, Buller teaches in the same field of endeavor of additive manufacturing (See abstract “The present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing”; and para.[0002] “Three-dimensional (3D) printing (e.g., additive manufacturing) is a process for making three-dimensional (3D) objects of any shape from a design.”), comprising providing a shield gas comprises 1-100% hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 1-100% by volume.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the presence of hydrogen in shielding gas of Veldsman with shield gas comprises 1-100% hydrogen by volume as taught by Buller, in order to provide a desired presence of hydrogen in the process to 

Regarding claim 3, Veldsman does not explicitly teach the shield gas comprises 2-50% hydrogen by volume.
However, Buller teaches in the same field of endeavor of additive manufacturing (See abstract “The present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing”; and para.[0002] “Three-dimensional (3D) printing (e.g., additive manufacturing) is a process for making three-dimensional (3D) objects of any shape from a design.”), comprising providing a shield gas comprises 2-50% hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 2-50 % by volume.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the presence of hydrogen in shielding gas of Veldsman with shield gas comprises 2-50% hydrogen by volume as 

Regarding claim 4, Veldsman does not explicitly teach the shield gas comprises 3-10% hydrogen by volume.
However, Buller teaches in the same field of endeavor of additive manufacturing (See abstract “The present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing”; and para.[0002] “Three-dimensional (3D) printing (e.g., additive manufacturing) is a process for making three-dimensional (3D) objects of any shape from a design.”), comprising providing a shield gas comprises 3-10% hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 3-10% by volume.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the presence of hydrogen 

Regarding claim 5, Veldsman does not explicitly teach the shield gas comprises 5-8% hydrogen by volume.
However, Buller teaches in the same field of endeavor of additive manufacturing (See abstract “The present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing”; and para.[0002] “Three-dimensional (3D) printing (e.g., additive manufacturing) is a process for making three-dimensional (3D) objects of any shape from a design.”), comprising providing a shield gas comprises 5-8% hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 5-8% by volume.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the presence of hydrogen in shielding gas of Veldsman with shield gas comprises 5-8% hydrogen by volume as taught by Buller, in order to provide a desired presence of hydrogen in the process to react with oxygen and/or water in the atmosphere to reduce its concentration in the processing environment (para.[0338] of Buller)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRIS Q LIU/Examiner, Art Unit 3761